Beasley, Judge,
dissenting.
I concur in Divisions 2 and 3 but respectfully dissent because the record does not contain a reversible error as found in Division 1.
Defendant Carey Jones gave his version of the event on direct examination: “. . . [McClellan] came in, he pulled some beer out of the cooler; I started to bag the beer, and I bagged it. He screamed, “I’ll beat your ass.” He started to come around the counter. I reached over, put my hand on the pistol and said, “Hold it,” and he tried to come over the counter and I shot him. He fell back down on the floor and got up. He came around the counter and fell. I went around the counter, tried to turn him over.” He also testified, “Well, when . . . he said that ‘I’ll use that gun on you,’ ” and “I felt like he’d try and do it.” He stated that he was afraid all through his body.
In further recounting the events, he testified that soon after the incident, “I remember seeing my father. I tried to tell him what happened, . . .”
In rebuttal, plaintiff sought to show that Carey gave his father a different version of what happened than he testified to, calling for the purpose of cross-examination Clifford Jones. Clifford was asked: “Is it your understanding from Carey that Bobby [McClellan] was coming across the top of the counter when he was shot?” After objection was made and overruled, the witness answered: “That’s what I understand.”
In an effort to impeach Clifford’s response, and to show that Carey told Clifford something else when he talked to him right after the incident, plaintiff turned to Clifford’s deposition taken in August 1985 (this trial was September 1987). The witness identified it and acknowledged that it was sworn to and signed by him. Counsel then read aloud from the deposition, with Clifford following and later agreeing that he read correctly:
“Question, ‘You have discussed this with Carey Jones, have you not?’ Answer, ‘Yes.’ Question, T realize that you were not there, but could you tell me your understanding or belief as to what happened in connection with that shooting?’ Answer, ‘What I was told?’ Question, ‘Yes.’ Answer, ‘That the deceased came into the store on two occasions and made some threats and attempted to come around behind the counter with a threat of doing bodily harm.’ [Question], ‘And that this precipitated the shooting?’ Answer, ‘Yes.’ ”
Then the jury was excused and in its absence plaintiff proffered a further deposition portion which he contended impeached Clifford’s trial testimony and rebutted Carey’s:
“ ‘Where did Carey Jones tell you he was standing when the *572shooting took place:’ Answer, ‘Right here.’ Question, ‘When you say here, you’re pointing to the . . .’ Answer, ‘Entr,anceway.’ ” (A portion is skipped and counsel reads again.) “[Q]uestion, ‘And he told you that Bobby McClellan was in the entranceway?’ Answer, ‘In the entranceway.’ Question, ‘Where the spot of blood shows?’ Answer, ‘Witness nods head affirmatively.’ ”
On appeal, appellant contends that he also proffered the following from Clifford’s deposition, but it was not done:
“Q. What did he say that Bobby McClellan did prior to the shooting?
“A. He came from in front of the counter around to the entranceway.
“Q. And was shot there?
“A. Yes.”
Although this was not proffered below, it is in the deposition as part of the record in the case. It demonstrates further that the deposition did not impeach Clifford’s trial testimony nor rebut Carey’s.
There is a hand-drawn diagram that was used throughout this litigation, including during the taking of the deposition and at trial. It was plaintiff’s first exhibit. The diagram shows that there were two “entranceways” which were discussed, the entranceway to the store and the entranceway to the area behind the counter. There were also two “spots of blood,” one just inside the door into the store, in front of the front part of the L-shaped counter and one in the entranceway to the area behind the counter. McClellan’s body is shown lying in front of the side part of the counter, with his feet near the latter-located blood. There were also two coolers, the beer cooler immediately in front of and parallel to the front part of the counter and near the door entrance, and a wall cooler adjacent to the entranceway to the area behind the counter and against a wall.
Taking the diagram and the testimony and deposition together, appellant has failed to show that 1) the deposition impeaches Clifford’s trial testimony or 2) the deposition rebuts Carey’s trial testimony.
Plaintiff’s counsel argued to the trial court that even if the deposition excerpts did not impeach Clifford so as to gain admissibility under OCGA § 9-11-32 (a) (1), it was admissible as substantive evidence in rebuttal of what Carey had testified to, under OCGA § 9-11-32 (a) (2). The argument was that since Clifford was a party to the lawsuit, his deposition could be used for any purpose, including rebuttal of a defense witness’ testimony. The court refused to allow the reading of this additional portion of the deposition to the jury.
Plaintiff’s counsel then said he would ask the witness directly about what Carey had told him, and if Clifford’s testimony was different from what he had said in deposition, he would then use the depo*573sition to impeach Clifford.
Decided November 16, 1988 —
Rehearing denied December 8, 1988
George W. Fryhofer, Bondurant, Mixson & Elmore, George W. Fryhofer III, for appellant.
Gary A. Glover, Michael C. Garrett, Percy J. Blount, for appellees.
Defendant Carey Jones’ counsel objected that it was not rebuttal testimony, because defendants had introduced no evidence as to what Carey had told his father but only that Carey had talked about it with his father. The court sustained the objection, plaintiff made no proffer, and Clifford Jones withdrew from the witness stand. Since we do not know what Clifford would have said if cross-examined further, we cannot rule that exclusion was harmful. Dubberly v. P. F. Moon & Co., 184 Ga. App. 221, 223 (2) (361 SE2d 223) (1987); Lakeview Estates v. Hilltop &c. Inc., 153 Ga. App. 323, 325 (2) (265 SE2d 120) (1980); Grant v. Bell, 150 Ga. App. 141, 145 (2) (257 SE2d 12) (1979), rev’d on other grounds, Bell v. Grant, 244 Ga. 665 (261 SE2d 616) (1979).
Since appellant has failed to show that she was precluded by the judge’s ruling from impeaching Clifford by his deposition or rebutting Carey by Clifford’s further testimony or the deposition, there is no reversible error.